DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James DeCamp and Benjamin Atkins on 11-10-2021.
The application has been amended as follows: 
A:  In claim 1, line 8, “hybridomas” has been replaced with “antibody secreting hybridomas”.
B:  In claim 2, line 4, “the functional cell surface protein” has been replaced with “the cell surface protein”.
C: In claim 2, line 6 “a functional cell” has been replaced with “the cell”.
D: Claim 8 is amended line 2 to delete “functional”
E: Claim 14 is amended line 2 to delete “functional”
F: Claim 19 is amended line 2 to delete the word “that”
G: Claim 11 is replaced in its entirety to read:

 	 (i) a first proportion of the mixture of human cells which comprises the TCR having the TCR chains that are expressed by the non-human cell provided in step (a);
(ii)  a second proportion of the mixture of human cells which does not comprise a TCR but comprises a selection marker; wherein binding to the human cells in (i) and not to the human cells in (ii) indicates that the antibody binds to at least one TCR Vα chain or binds to at least one TCR Vß chain.
G: Claim 12 is replaced in its entirety to read:
The method according to claim 6, wherein in step (d), the antibodies secreted by the hybridomas of step (c) are contacted with a mixture of human cells which does not express the endogenous form of the cell surface protein of interest, said mixture of human cells comprising: 
(i) a first proportion of the mixture of human cells which comprises the TCR having the TCR chains that are expressed by the non-human cell provided in step (a),
(ii) a second proportion of the mixture of human cells which does not comprise a TCR having TCR chains that are expressed by the non-human cell provided in step (a), but comprises a TCR having TCR chains that are different than the TCR chains expressed by the non-human cell provided in step (a), and
(iii) a third proportion of the mixture of human cells which does not comprise a TCR but comprises a selection marker;

	H: Claim 16 is replaced in its entirety to read:
The method according to claim 11, wherein the antibody binds to a fraction of TCR Vα chains comprising at least two different TCR Vα chains but less than all TCR Vα chains, or binds to a fraction of TCR Vß chains comprising at least two different TCR Vß chains but less than all TCR Vß chains, wherein in step (d), the antibodies secreted by the hybridomas of step (c) are contacted with a mixture of human cells which does not express the endogenous form of the cell surface protein of interest, said mixture of human cells further comprising:
(iii) a third proportion of the mixture of human cells which does not comprise a TCR having TCR chains that are expressed by the non-human cell provided in step (a), but       comprises a TCR having TCR chains that are different than the TCR chains expressed by the non-human cell provided in step (a); 
wherein the non-human animal that is immunized in step (b) is a rat and the non-human cell provided in step (a) is derived from a mouse cell line; 
wherein binding to (i) and/or (iii) and not binding to (ii) identifies the antibody that binds to at least one TCR Vα chain or binds to at least one TCR Vß chain; the method further comprising:
(e) identifying an antibody that binds to a fraction of TCR Vα chains comprising at least two different TCR Vα chains but less than all TCR Vα chains, or that binds to a fraction of TCR Vß chains comprising at least two different TCR Vß chains but less than all TCR Vß chains, comprising the following steps:

           (e2) screening for cells that bind to the antibody by FACS sorting;
           (e3) analyzing the TCR Vα chain repertoire or TCR Vß chain repertoire of the cells of step (e2)  that bind to the antibody of step (e);
wherein a TCR Vα chain repertoire or TCR Vß chain repertoire comprising different TCR Vα chains but less than all TCR Vα chains or at least two different TCR Vß chains but less than all TCR Vß chains indicates that the antibody binds to a fraction of TCR Vα chains comprising at least two different TCR Vα chains but less than all TCR Vα chains, or binds to a fraction of TCR Vß chains comprising at least two different TCR Vß chains but less than all TCR Vß chains.
	I. Claim 17 is replaced in its entirety to read:
The method according to claim 11, wherein the antibody binds to a fraction of TCR Vα chains comprising at least two different TCR Vα chains but less than all TCR Vα chains, or binds to a fraction of TCR Vß chains comprising at least two different TCR Vß chains but less than all TCR Vß chains, wherein in step (d), the antibodies secreted by the hybridomas of step (c) are contacted with a mixture of human cells which does not express the endogenous form of the cell surface protein of interest, said mixture of human cells further comprising:
(iii) a third proportion of the mixture of human cells which does not comprise a TCR having TCR chains that are expressed by the non-human cell line provided in step (a), but comprises a TCR having TCR chains that are different than the TCR chains expressed by the non-human cell provided in step (a);

wherein binding to (i) and to (iii) and not binding to (ii) identifies the antibody that binds to at least two TCR Vα chains or binds to at least two TCR Vß chains; the method further comprising;
(e) identifying an antibody that binds to a fraction of TCR Vα chains comprising at least two different TCR Vα chains but less than all TCR Vα chains or that binds to a fraction of TCR Vß chains comprising at least two different TCR Vß chains but less than all TCR Vß chains, comprising the following steps:
	(e1) incubating  human peripheral blood lymphocytes PBLs with the antibody identified in  step (d) as binding to at least two TCR Vα chains or binding to at least two TCR Vß chains;
	(e2) screening for cells that bind to the antibody by FACS sorting;
	(e3) analyzing the TCR Vα chain repertoire or TCR Vß chain repertoire of the cells of step (e2) that bind to the antibody of step (e);
wherein a TCR Vα chain repertoire or TCR Vß chain repertoire comprising different TCR Vα chains but less than all TCR Vα chains or at least two different TCR Vß chains but less than all TCR Vß chains indicates that the antibody binds to a fraction of TCR Vα chains comprising at least two different TCR Vα chains but less than all TCR Vα chains, or binds to a fraction of TCR Vß chains comprising at least two different TCR Vß chains but less than all TCR Vß chains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644